Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 22, filed 05 October 2021, with respect to Claims 11 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of Claims 11 and 20 under 35 U.S.C. 112(b) have been withdrawn. 
2.	Applicant’s arguments, see page 7, line 7, filed 05 October 2021, with respect to the rejection of Claims 1-5, 10, 13-14, and 21-22 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (United States Patent Publication No. US 2012/0107733 A1), hereinafter Hayashi, and further in view of Watanabe et al. (United States Patent No. US 5,641,593), hereinafter Watanabe, and further in view of Hassan et al. (United States Patent Publication No. US 2016/0011500 A1), hereinafter Hassan; Claims 9 and 17-18 under 35 U.S.C. 103 as being unpatentable over Hayashi, and further in view of Watanabe, and further in view of Hassan, and further in view of Uno et al. (United States Patent Publication No. US 2012/0322000 A1), hereinafter Uno; and Claims 11-12 and 19 under 35 U.S.C. 103 as being unpatentable over Hayashi, and further in view of Watanabe, and further in view of Hassan, and further in view of Tu et al. (United States Patent Publication No. US 2014/0106262 A1), hereinafter Tu, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Mikami (United States Patent Publication No. US 2015/0160548 A1), see below.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 10, 13-14, and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (United States Patent Publication No. US 2012/0107733 A1), hereinafter Hayashi, and further in view of Watanabe et al. (United States Patent No. US 5,641,593), hereinafter Watanabe, and further in view of Mikami (United States Patent Publication No. US 2015/0160548 A1), hereinafter Mikami, and further in view of Hassan et al. (United States Patent Publication No. US 2016/0011500 A1), hereinafter Hassan.
6.	Regarding Claims 1-5, 10, 13, and 21, Hayashi teaches (Fig. 1, Examples 3-7, Paragraphs [0202-0274]) a reflective mask blank, therein referred to as a EUV mask blank; a substrate, therein labeled as component 11 in Fig. 1; a reflective layer to reflect EUV light formed over the substrate, therein labeled as component 12 in Fig. 1; an absorber layer to absorb the EUV light formed over the reflective layer, therein labeled as component 14 in Fig. 1; a preventive layer is provided over the absorber layer, therein referred to as a low-reflective layer and labeled as component 15 in Fig. 1. Hayashi teaches (Paragraph [0113]) the sum of the thickness of the absorber layer and the preventative layer is between 35 nm and 80 nm. Hayashi also teaches (Fig. 1, Examples 3-7, Paragraphs [0202-0274]) the absorber layer containing Tin (Sn), therein PdSn (Examples 3 and 5-7) or PdSnN (Example 4). Hayashi teaches (Example 6, Paragraphs [0250-0261]) the preventive layer contains Si, but does not contain Tin (Sn) and does not contain oxygen, therein Si nitride (SiN). Hayashi teaches (Example 6, Paragraphs [0250-0261]) the preventive layer contains Si nitride (SiN). While Hayashi doesn’t explicitly disclose the preventive layer containing one or more species of elements selected from among a group consisting of He, Ne, Ar, Kr, and Xe, Paragraph [0117] does teach creating the preventive layer via a sputtering method done in an atmosphere comprising at least one of He, Ne, Ar, Kr, and Xe. It is known in the art that there are cases where use of one or more of He, Ne, Ar, Kr, and Xe as a sputtering gas in the deposition of the preventive layer results in inclusion of a slight amount of those elements in the preventive layer. In such cases, however, it is known in the art that the inclusion of at least one of He, Ne, Ar, Kr, and Xe in the preventive layer does not affect the properties or function of the preventive layer. Hayashi teaches (Examples 3-5, Paragraphs [0202-0249]) a film thickness of the preventive layer equal to 10 nm. Hayashi teaches (Fig. 1, Examples 3-7, Paragraphs [0202-0274]) a protective layer, therein referred to as a protection layer and labeled as component 13 in Fig. 1 and Fig. 2, is provided between the reflective layer and the absorber layer. Hayashi teaches (Paragraph [0128]) forming a pattern, therein referred to as patterning, in the absorber layer of the reflective mask blank. Hayashi teaches (Paragraph [0107]) the preventative layer comprising TaN.

7.	However, Hayashi fails to explicitly disclose the absorber layer comprising one or more species of elements selected from among a group consisting of Ta, Cr, and Ti. However, Hayashi cites as prior art Watanabe and teaches in Paragraph [0019] that Watanabe teaches an absorber layer containing Ta, Cr and Ti. Furthermore, Hayashi fails to explicitly disclose the preventive layer has a film thickness of greater than or equal to 0.5 nm and less than or equal to 4 nm. Furthermore, Hayashi fails to explicitly disclose a stabilizing layer is provided over the preventive layer. Furthermore, Hayashi fails to explicitly disclose the stabilizing layer contains one or more species selected from among a group consisting of an oxynitride and an oxyboride, each of which contains Tantalum (Ta).

8.	Watanabe teaches (col. 8, line 62 to col. 9, line 7; col. 10, line 66 to col. 11, line 11; Claims 3 and 5) the absorber layer, therein referred to as an absorbent comprising an absorbent material, containing one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Watanabe teaches (col. 2, lines 60-67) that an absorber layer comprising the materials disclosed therein allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Watanabe wherein the absorber layer contains one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Doing so would allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer, as recognized by Watanabe.

10.	Mikami teaches (Paragraph [0137]) the preventive layer, therein the low reflective layer, has a film thickness of greater than or equal to 1 nm and less than or equal to 4 nm. Mikami teaches (Paragraph [0137]) a thinner preventive layer will less likely deteriorate the absorption property of the absorber layer beneath it.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Mikami to have the preventive layer have a film thickness of greater than or equal to 1 nm and less than or equal to 4 nm. Doing so would result in less deterioration of the absorption property of the absorber layer, as recognized by Mikami.

12.	Hassan teaches (Fig. 2, Paragraphs [0039 and 0041]) a stabilizing layer, therein referred to as an anti-reflective coating (ARC) and labeled as component 216 in Fig. 2, provided over the preventive layer. Hassan teaches (Paragraph [0039]) the stabilizing layer contains one or more species selected from among a group consisting of an oxynitride and an oxyboride, each of which contains Tantalum (Ta). Hassan teaches (Paragraphs [0046-0047] that a reflective mask blank as disclosed comprising a stabilizing layer achieves ultra-low defects, which are substantially zero defects.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Hassan to additionally comprise a stabilizing layer, optionally comprising one or more species selected from among a group consisting of an oxynitride and an oxyboride, each of which contains Tantalum (Ta). Doing so would result in ultra-low defects, which are substantially zero defects, in the reflective mask blank, as recognized by Hassan.

14.	Regarding Claims 14 and 22, Hayashi teaches (Fig. 1, Examples 3-7, Paragraphs [0202-0274]) a method of manufacturing a reflective mask blank having a reflective layer to reflect EUV light and an absorber layer to absorb the EUV light formed over a substrate in this order from a substrate side. Hayashi teaches (Examples 3-7, Paragraphs [0202-0274]) forming the reflective layer over the substrate, forming the absorber layer containing Tin (Sn) over the reflective layer, and forming a preventive layer over the absorber layer to prevent oxidation of the absorber layer. Hayashi teaches (Paragraph [0113]) the sum of the thickness of the absorber layer and the preventative layer is between 35 nm and 80 nm. Hayashi teaches (Paragraph [0107]) the preventative layer comprising TaN.

15.	However, Hayashi fails to explicitly disclose the absorber layer comprising one or more species of elements selected from among a group consisting of Ta, Cr, and Ti. However, Hayashi cites as prior art Watanabe and teaches in Paragraph [0019] that Watanabe teaches an absorber layer containing Ta, Cr and Ti. Furthermore, Hayashi fails to explicitly disclose the preventive layer has a film thickness of greater than or equal to 0.5 nm and less than or equal to 4 nm. Furthermore, Hayashi fails to explicitly disclose forming the absorber layer and the forming the preventive layer performed continuously in a film-forming chamber by using co-sputtering.

16.	Watanabe teaches, as mentioned above,  (col. 8, line 62 to col. 9, line 7; col. 10, line 66 to col. 11, line 11; Claims 3 and 5) the absorber layer, therein referred to as an absorbent comprising an absorbent material, containing one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Watanabe teaches (col. 2, lines 60-67) that an absorber layer comprising the materials disclosed therein allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Watanabe wherein the absorber layer contains one or more species of elements selected from among a group consisting of Ta, Cr and Ti. Doing so would allow for the absorber layer to be sufficiently thin such that a reduction of the shadow produced at the reflection layer, as recognized by Watanabe.

18.	Mikami teaches (Paragraph [0137]) the preventive layer, therein the low reflective layer, has a film thickness of greater than or equal to 1 nm and less than or equal to 4 nm. Mikami teaches (Paragraph [0137]) a thinner preventive layer will less likely deteriorate the absorption property of the absorber layer beneath it.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Mikami to have the preventive layer have a film thickness of greater than or equal to 1 nm and less than or equal to 4 nm. Doing so would result in less deterioration of the absorption property of the absorber layer, as recognized by Mikami.

20.	Hassan teaches, as mentioned above, (Figs. 2 and 4-5, Paragraphs [45, 50, and 60]) forming the absorber layer, therein referred to as the primary absorber layer, and the forming the preventive layer, therein referred to as the secondary absorber layer, performed continuously in a film-forming chamber by using co-sputtering. Therein, Hassan teaches the absorber layer, therein referred to as the primary absorber layer, and the forming the preventive layer, therein referred to as the secondary absorber layer, comprise a bi-layer absorber, which is labeled as component 210 in Fig. 2. Therein, Hassan teaches the bi-layer absorber (210) being deposited during steps 428 in Fig. 4 and 526 in Fig. 5 and can be deposited by PVD, CVD. ALD, RF, and DC magnetron sputtering techniques.  Hassan teaches (Paragraphs [0042 and 0047] that a reflective mask blank manufactured as disclosed in the methods shown Figs. 4 and 5 achieves ultra-low defects, which are substantially zero defects.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Hassan to form the absorber layer and the preventive layer continuously in a film-forming chamber by using co-sputtering.  Doing so would result in ultra-low defects, which are substantially zero defects, in the reflective mask blank, as recognized by Hassan.

22.	Claims 9 and 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (United States Patent Publication No. US 2012/0107733 A1), hereinafter Hayashi, and further in view of Watanabe et al. (United States Patent No. US 5,641,593), hereinafter Watanabe, and further in view of Mikami (United States Patent Publication No. US 2015/0160548 A1), hereinafter Mikami, and further in view of Hassan et al. (United States Patent Publication No. US 2016/0011500 A1), hereinafter Hassan, and further in view of Uno et al. (United States Patent Publication No. US 2012/0322000 A1), hereinafter Uno.
23.	Regarding Claims 9 and 17-18, Hayashi in further view of Watanabe in further view of Hassan teaches all of the elements of the present claimed invention as set forth for Claim 1 above. However, Hayashi in further view of Watanabe in further view of Hassan of fails to disclose a film thickness of the stabilizing layer that is less than 5 nm. Furthermore, Hayashi in further view of Watanabe in further view of Hassan of fails to disclose a film thickness of the stabilizing layer that is less than 5 nm and greater than or equal to 2 nm. Furthermore, Hayashi in further view of Watanabe in further view of Hassan of fails to disclose a film thickness of the stabilizing layer that is less than or equal to 4 nm.
24.	Uno teaches (Paragraphs [0110-0112]) a film thickness of the stabilizing layer, therein component 17 and referred to as the second layer, that is less than 5 nm. Uno teaches (Paragraphs [0110-0112]) a film thickness of the stabilizing layer that is less than 5 nm and greater than or equal to 2 nm. Uno teaches (Paragraphs [0110-0112]) a film thickness of the stabilizing layer that is less than or equal to 4 nm. Uno teaches (Paragraphs [0098-0128]) the stabilizing layer, therein disclosed, exhibits excellent adhesion to a photoresist.
25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi in further view of Watanabe in further view of Hassan to incorporate the teachings of Uno to teach a film thickness of the stabilizing layer that is less than 5 nm or less than 5 nm and greater than or equal to 2 nm or less than or equal to 4 nm. Doing so would result the stabilizing layer exhibiting excellent adhesion to a photoresist, as recognized by Uno.

26.	Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (United States Patent Publication No. US 2012/0107733 A1), hereinafter Hayashi, and further in view of Watanabe et al. (United States Patent No. US 5,641,593), hereinafter Watanabe, and further in view of Mikami (United States Patent Publication No. US 2015/0160548 A1), hereinafter Mikami, and further in view of Hassan et al. (United States Patent Publication No. US 2016/0011500 A1), hereinafter Hassan, and further in view of Tu et al. (United States Patent Publication No. US 2014/0106262 A1), hereinafter Tu.
27.	Regarding Claims 11-12 and 19, Hayashi in further view of Watanabe in further view of Hassan teaches all of the elements of the present claimed invention as set forth for Claim 1 above, however Hayashi in further view of Watanabe in further view of Hassan of fails to disclose a hard mask layer is provided over the preventive layer or over a topmost layer on a surface side of the preventive layer. Furthermore, Hayashi in further view of Watanabe in further view of Hassan fails to disclose the hard mask layer comprising at least one species of element selected from among a group consisting of chromium (Cr), silicon (Si), or ruthenium (Ru). Furthermore, Hayashi in further view of Watanabe in further view of Hassan fails to disclose the hard mask layer comprising at least one species of element selected from among a group consisting of chromium (Cr) or ruthenium (Ru).
28.	Tu teaches (Figs. 2-4, Paragraphs [0028-0035]) a hard mask layer, therein labeled as component 201 in Figs. 2-4, provided over the preventive layer, therein the shielding layer. Tu teaches (Paragraphs [0028-0035]) the hard mask layer comprising chromium (Cr). Tu teaches (Paragraphs [0028-0035]) the hard mask layer, once patterned, may be used to pattern the underlying stabilizing layer, the preventive layer, and the absorber layer.
29.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi in further view of Watanabe in further view of Hassan to incorporate the teachings of Tu to additionally comprise a hard mask layer, optionally comprising chromium (Cr).  Doing so would result in ability to use a patterned hard mask layer to pattern the underlying layers, as recognized by Tu.

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
31.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
32.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/20/2022